Citation Nr: 0002331	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-43 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the left leg.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in September 1998 
when it was remanded for additional development, including 
verifying whether the appellant engaged in combat with the 
enemy during service.  The requested development has been 
completed, to the extent possible, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for PTSD is plausible, and the RO has obtained 
sufficient evidence for correct resolution of this claim.

2.  The appellant is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.

4.  The appellant has presented no medical evidence of a 
nexus between residuals of shrapnel wounds to the left leg 
any disease or injury in his active military service.


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.304(f) (1999).

3.  The claim of service connection for residuals of shrapnel 
wounds to the left leg is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant contends that he has PTSD resulting from 
stressors he experienced during his service in Vietnam.

Service personnel records reveal that the appellant was with 
the Headquarters Company [HqCo], 9th Engineer Battalion 
[Engr.Bn.], Battalion [Bn.], FMF, FPO, SF, from April 17, 
1968 and with the Headquarters Company [HqCo], 7th Marines 
[Mar], 1st Marine Division [Mar.Div.] from July 29, 1968.  
Both of these units were in Vietnam on the dates listed 
above.  The appellant's military occupational specialty (MOS) 
was engineer equipment operator.  The appellant's service 
personnel records do not contain any listing under the 
heading "Combat History-Expeditions."  The appellant was 
awarded the National Defense Service Medal, the Republic of 
Vietnam Armed Forces Gallantry Cross with Palm, a Good 
Conduct Medal, a Vietnam Service Medal, and a Republic of 
Vietnam Campaign Medal.

The appellant also contends that while serving in Vietnam, he 
sustained shrapnel wounds to the left leg while helping a 
buddy who had been hit.

Service medical records, although showing medical treatment 
for various problems during the appellant's tour of duty in 
Vietnam, show no complaints of or treatment for shrapnel 
wounds.  His August 1969 separation examination noted no 
injuries or scars on the left leg.

In a May 1995 statement, the appellant stated that while in 
Vietnam, he served as a combat engineer with the 9th Engineer 
Battalion.  He stated that he dealt with C-4 explosives and 
had to blow up enemy tunnels and fortifications.  He stated 
that he had seen many Marines "ripped apart."  He stated 
that he was body parts "all over the place."

He stated that he served also in Vietnam with the 1st 
Battalion, 7th Marines.  He explained that he was stationed 
near Da Nang on "Hill 55."  He stated that a location near 
the hill was nicknamed "Dodge City."  He stated that he was 
involved frequently in "shootouts" with the enemy.

He added that his brother was stationed nearby.  He stated 
that he "made a point" to see his brother.

In a July 1995 statement, the appellant provided his 
brother's date of birth, and stated that his brother served 
in Vietnam with the 1st Battalion, 1st Marines.  The appellant 
stated that his brother had been wounded at "Dodge City."  
The appellant stated that he "encountered many a bad time" 
at "Dodge City" himself.  He recalled that many enemy 
soldiers were "out there."  He explained that he did not 
recall any specific dates but that he had these experiences 
in "late 1967 and 1968."

In July 1995 the appellant submitted to the RO two newspaper 
clipping.  The clipping from the May 21, 1968 edition of the 
New Britain Herald indicates that a Marine Private First 
Class [Pfc.], from Plainville, Connecticut, with the 
appellant's name was helping to clear mine fields and enemy 
fortifications, while serving with the First Marine Division 
near Da Nang, South Vietnam.  The other clipping, which is 
undated and does not identify the newspaper, indicates that a 
Marine Lance Corporal, of Plainville, Connecticut, with the 
appellant's name was in Vietnam as a member of the First 
Marine Division.

During a VA hospitalization from August to September 1995, 
the appellant was diagnosed with PTSD.  The appellant 
reported that, while he was in Vietnam, he experienced a 
number of traumatic events:  the death of close friends, a 
continual stream of body parts, and fragging a mother and 
child.

On VA psychiatric examination in September 1995, the 
appellant reported that he served in Vietnam and was in 
frontline positions, underwent heavy rocket and mortar fire, 
and was in constant fear of being ambushed.  He stated that 
he was assigned as an engineer to blow up tunnels.  He 
indicated that he was wounded by shrapnel in his legs, but 
the wounds were not serious and he did not seek medical 
treatment.  He also claimed that he saw many men killed in 
enemy fire.  PTSD, severe, was diagnosed.

On VA examination in September 1995, the appellant related 
that his shrapnel wounds in service were not serious, that he 
removed the shrapnel himself, and that he continued fighting.  
Examination of the left leg revealed a two-inch healed scar 
in the midline above the ankle, a one-inch scar lateral to 
the shin, and several peppered scars on the shin.  The 
diagnosis was superficial shrapnel wounds to the skin above 
the left ankle and the left shin.

The RO contacted the Department of the Navy in an attempt to 
verify the appellant's reported stressors.  The response was 
that the appellant had submitted insufficient information for 
the purpose of conducting any meaningful research because of 
the lack of specific combat incidents as recalled by the 
appellant.

The Department of the Navy advised that the RO request from 
the Marine Corps Historical Center command chronologies for 
the unit to which the appellant had been assigned.  The RO 
was advised further to include the appellant's name, unit (by 
company, battalion, and regiment), and the specific month or 
operation for which historical information was required.
In a September 1996 statement, the appellant stated that when 
he served with the 1st Marine Division, 1st Battalion, 7th 
Marines, he was on "[H]ill # 55 overlooking Ashau Valley."  
He stated that he participated in many "operation[s] out in 
Ash[a]u Valley."

In September 1997 the Marine Corps Historical Center advised 
the RO that two of the units to which the appellant had been 
assigned had been in Vietnam when he served with them.

In an October 1998 letter, the RO requested that the 
appellant provide additional information regarding his 
alleged stressors.  The appellant did not reply to the RO's 
request.

A supplemental statement of the case, which was mailed to the 
appellant in July 1999, was returned to the RO with the 
notation that the appellant was no longer at that address.

In September 1999 the RO contacted the appellant's 
representative.  The RO was informed that neither the 
appellant's representative nor the veterans' home where the 
appellant resided last had a forwarding address for the 
appellant.

II.  Analysis

A.  PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, ___ U.S. ___, 118 S. Ct. 2348 (1998); 
see also Caluza v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 
78 F.3d 604 (Fed. Cir. 1996) (table).  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The medical evidence shows diagnoses of PTSD.  The appellant 
has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on the appellant's 
purported service experiences.  This evidence is sufficient 
to create the plausibility of a valid claim.  Therefore, it 
is sufficient for the establishment of a well-grounded claim.  

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all relevant medical records referenced by the 
appellant have been obtained.  The appellant has undergone a 
VA examination.

In attempting to verify the appellant's stressors, the RO has 
contacted the Department of the Navy and the Marine Corps 
Historical Center.  The RO has requested more specific 
information from the appellant.  The appellant has failed to 
respond.  Cf. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that duty to assist is not always a one-way street 
and that, if a veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).  Because the appellant has not provided more 
specific information, further development of this claim is 
not indicated at this time.  In the circumstances of this 
case, a remand would simply serve to impose an unnecessary 
burden with no gain to the appellant given that he has now 
apparently moved and left no forwarding address.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
§ 5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained); 
Allday v. Brown, 7 Vet. App. 571 (1995).  Therefore, the 
Board concludes that VA has satisfied its duty to assist the 
appellant in this case.  Further, the RO's efforts have 
substantially complied with the instructions contained in the 
September 1998 Remand from the Board, to the extent possible 
under these circumstances.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  Having 
determined that the appellant's claim is at least plausible 
and that the duty to assist has been fulfilled, the Board 
must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken.
The Board concludes that the preponderance of the evidence is 
against the appellant's claim because there is no credible 
evidence indicating that the alleged stressors actually 
occurred.

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The appellant has, at times, alleged that he engaged in 
combat with the enemy during service.  A determination as to 
whether the appellant is a veteran of combat is particularly 
significant in a PTSD claim because he is entitled to have 
his lay statements as to his alleged stressors accepted, 
without corroboration, if he engaged in combat with the 
enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The 
Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  Before this provision applies, the Board must make a 
specific finding that the appellant was engaged in combat 
with the enemy.  See Zarycki, 6 Vet. App. 91. 

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" 
encompass both combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

The appellant's military personnel records reflect that he 
was served in Vietnam.  He has been awarded a National 
Defense Service Medal, a Vietnam Campaign Medal, a Republic 
of Vietnam Cross of Gallantry with Palm, and a Vietnam 
Service Medal.  A National Defense Service Medal was awarded 
if a veteran served honorably between January 1, 1961, and 
August 14, 1974.  United States of America Department of 
Defense Manual of Military Decorations and Awards, Appendix D 
at D-17, July 1990.  A Vietnam Service Medal was awarded if a 
veteran served between July 4, 1965 and March 28, 1973 in 
Vietnam or in Thailand, Laos, or Cambodia in direct support 
of the operations in Vietnam.  Id. at D-20.  A Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996.  The Vietnam Cross of Gallantry with Palm was awarded 
by the Vietnamese government and may, or may not, signify 
that a veteran engaged in combat.  The appellant's personnel 
records show that his primary military occupational specialty 
was an engineer equipment operator during the time period 
that he was in Vietnam.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialty of engineer 
equipment operator while in Vietnam does not indicate combat 
service.  Although it is possible that he engaged in combat 
with the enemy in Vietnam, his military occupational 
specialty does not, standing alone and unenhanced by 
additional proof of combat service, indicate that he did.  
There is no support in his military personnel records for his 
allegation that he participated in any shootouts.  Second, 
the portion of the appellant's service personnel records that 
is reserved to record combat history contains no entries.  
Third, none of the appellant's awarded medals or decorations 
show combat service.  Some of his awards do not specifically 
rule out participation in combat with the enemy.  However, in 
conjunction with his military occupational specialty during 
the relevant time period and the absence of entries for 
combat in the appellant's service personnel records, the 
likelihood that one of these awards signifying potential 
combat was actually awarded for combat is slight.  Although 
the appellant was diagnosed in September 1995 with 
superficial shrapnel wounds on his left leg, this diagnosis 
appears to have been based upon the history provided by the 
appellant.  The appellant's separation examination, which 
showed no scars or injuries, is more probative.

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Vietnam.  
Therefore, although the evidence shows that the appellant 
served overseas in Vietnam, the evidence does not support the 
conclusion that he engaged in combat with the enemy.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Because the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing in this case 
corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the Department of the Navy 
and contacted the Marine Corps Historical Center.  Also, in 
order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on numerous 
occasions to provide specific details as to his alleged 
inservice stressors (names, places, dates, units of 
assignment, description of events).  He has been unable to do 
so.  The appellant has only made general allegations, such as 
he saw people killed and injured, he saw body parts, and his 
experiences were stressful.  The appellant has not, at any 
time, provided names of people he saw killed or injured or 
any details about any specific stressful incident.  
Accordingly, it is manifest that these anecdotal incidents 
are not subject to verification.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
the appellant has been diagnosed with PTSD, there is no 
evidence of record corroborating that the alleged inservice 
stressors actually occurred.  The newspaper clippings 
provided by the appellant indicate only that the appellant 
served in Vietnam.  The appellant is not entitled to the 
application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 

The Board is cognizant of the appellant's own statements and 
his spouse's statement to the effect that he experiences 
symptoms of PTSD that are due to stressors while in service.  
However, because the evidence does not indicate that they 
possess medical expertise, they are not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

B.  Shrapnel Wounds to the Left Leg

The appellant claims entitlement to service connection for 
residuals of shrapnel wounds to the left leg, which he 
alleges were incurred in combat with the enemy.  In the case 
of any veteran who engaged in combat with the enemy in active 
service with a military, naval or air organization of the 
United States during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service 
connection any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991).  As discussed in the previous section, 
the Board remanded this case in September 1998 to develop the 
issue of whether the appellant had engaged in combat with the 
enemy.  In spite of the diligent efforts by the RO, the 
appellant failed to provide information necessary to the 
development of his case.  Based on the evidence of record, 
and for the reasons noted previously, the Board has 
determined that the appellant did not engage in combat with 
the enemy.  Accordingly, 38 U.S.C.A. § 1154 does not apply in 
this case.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309, 3.310 (1999), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service is required to support a well-grounded 
claim for service connection.  Whether certain symptoms can 
be said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu, 2 Vet. App. at 494-95.  In this 
case, there is no competent medical evidence linking the 
appellant's scars on his left leg to any disease or injury in 
service.

Although the appellant was diagnosed at a September 1995 VA 
examination with superficial shrapnel wounds on his left leg, 
this diagnosis appears to have been based upon the history 
provided by the appellant.  The Court has held that the Board 
need not accept the opinion of a medical treatment provider 
where, as here, the provider's conclusions are based on a 
history provided by a claimant.  Reonal v. Brown, 5 Vet. App. 
458 (1993).  The appellant's service medical records do not 
contain any evidence of treatment for shrapnel wounds.  The 
appellant's separation examination showed no scars or 
injuries.  No other medical opinion relates the appellant's 
current scars to service.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for residuals of shrapnel wounds 
to the left leg well grounded.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability and a relationship between 
that disability and his service.  Espiritu, 2 Vet. App. 492.  
The Board understands that the appellant believes that the 
scars on his left leg are causally related to service; 
however, he lacks the medical expertise to enter an opinion 
regarding a causal relationship between this disability and 
any claimed in-service onset or a secondary relationship to a 
service-connected disability.  See id. at 494-95.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  On the basis of the above findings, the 
Board can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claim that is not 
currently well grounded.

Accordingly, the Board must deny the appellant's claim for 
service connection for residuals of shrapnel wounds to the 
left leg as not well grounded. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for residuals of shrapnel 
wounds to the left leg is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 


